Exhibit 10.1

LOGO [g90627header_img.jpg]

 

Date:    June 2, 2008 From:    Richard L. Scott To:    John E. McNulty Re:   
Separation and Release Agreement

This Separation and Release Agreement (this “Agreement”) is provided to you in
connection with the separation of your employment from Secure Computing
Corporation (“Secure”).

Background. Your employment with Secure ended on May 12, 2008 (the “Termination
Date”). You and Secure desire to resolve any and all disputes between us and
provide for an amicable separation of employment. Accordingly, with the intent
to be legally bound, you and Secure now agree as follows.

Final Pay and Benefits. You have been paid your final, annualized base pay
through the Termination Date. Your benefits have been paid through the
Termination Date.

Severance Benefits. If you sign this Agreement, and do not exercise your rights
to revoke or rescind certain of your waivers as described below, Secure will
provide you with the following (the “Severance Benefits”):

 

  •  

You will receive a lump sum payment equal to $681,500 (representing eighteen
(18) months of base salary less any amounts previously paid to you for the
period following your Termination Date) less required deductions, including
deductions for applicable state and federal taxes.

 

  •  

You will be eligible for vesting and exercisability of Stock Options, and
vesting of Restricted Stock Awards, as provided under your award agreements and
the applicable stock option plans (including continued vesting and
exercisability during your status as a Director, to the extent provided by your
agreements and the applicable plans) provided that the “Termination Date” for
purposes of vesting and exercisability shall be deemed to be no later than the
later of (a) eighteen (18) months following May 12, 2008, or (b) the date on
which you cease to serve as a Director of the Company; it being understood that
all existing provisions regarding the acceleration of vesting of Stock Options
and Restricted Stock upon a change in control Event (as defined in the
applicable documents) shall remain in full force and effect through the later of
(a) eighteen (18) months following May 12, 2008, or (b) the date on which you
cease to serve as a Director of the Company.

 

  •  

You will receive continuation of health benefits (including medical, dental and
vision), for you and your spouse, for two (2) years following May 12, 2008, all
at the expense of the Company (both employer and employee portions), with
eligibility for benefits continuation for you and your spouse thereafter at
COBRA rates at your expense. You will also be entitled to continue your long
term care insurance, at your expense, for two (2) years following May 12, 2008.
The benefits described in this paragraph shall terminate with respect to any
element (e.g., medical, dental, etc.) if you obtain comparable coverage
regarding that element from another source.

 

  •  

You will not be eligible to participate in any other benefits plans of the
Company except to the extent continuation of a benefit is available to any
former employee following their termination of employment.

Survival of Employment Agreement Terms. Your post-employment obligations set
forth in the Employment Agreement that you signed on May 3, 1999 (your
“Employment Agreement”) survive the termination of your employment and remain in
full force and effect. These include,

 

LOGO [g90627footer_img.jpg]



--------------------------------------------------------------------------------

LOGO [g90627header_img.jpg]

 

without limitation, your obligations with respect to Secure’s “Confidential
Information” (Section 4). For purposes of Section 5.2 and 5.3 of your Employment
Agreement, you agree that the term of your employment shall be deemed to end 18
months after the Termination Date, and that your non-solicitation obligations
with respect to employees of Secure shall extend for one year after the end of
such 18 month period.

Survival of Indemnification Rights. Your rights to indemnification under the
Company’s bylaws and your Indemnification Agreement with the Company dated
February 1, 2006 shall survive the execution of this Agreement.

Compensation as an Outside Director. You will be entitled to receive the same
compensation and benefits as other outside directors, for all periods after
May 12, 2008, for as long as you serve on the Company’s Board of Directors.

Waiver of Legal Claims. In exchange for the Severance Benefits, you fully and
finally release any and all “Claims” (defined below) against Secure through the
date on which you sign this Agreement. You will not bring any lawsuits against
Secure except if necessary to enforce the provisions of this Agreement. The
money and other benefits that you will receive as set forth in this Agreement
are full and fair payment for the release of your Claims. Secure does not owe
you anything in addition to what you will receive in this Agreement, whether
under your Employment Agreement or otherwise. The consideration that you are
receiving in this Agreement has a value that is greater than anything to which
you are legally entitled.

Definitions. For purposes of the foregoing Waiver of Legal Claims-

 

  (a) “You” means John E. McNulty, and any person who has or obtains legal
rights or claims against Secure through you.

 

  (b) “Secure” means Secure Computing Corporation, and all and each of its past
and present parent, subsidiary, and affiliated entities; and all and each of the
past and present officers, directors, shareholders, insurers, agents, attorneys,
successors and assigns of all and each of the foregoing entities.

 

  (c) “Claims” mean all of your rights to any relief of any kind from Secure
through the date on which you sign this Agreement, including, but not limited
to:

 

  1. All claims you have now, whether or not you now know about the claims;

 

  2. All claims for attorneys’ fees;

 

  3. All claims arising under or based on Title VII of the Civil Rights Act of
1964 as amended, the Civil Rights Act of 1967 as amended, the Older Workers
Benefit Protection Act (“OWBPA”), the Equal Pay Act as amended, the Age
Discrimination in Employment Act as amended, the Family Medical Leave Act of
1993 (“FMLA”), the Civil Rights Act of 1991, the Americans with Disabilities
Act, the Fair Labor Standards Act (“FLSA”), the California Civil Code, the
California Fair Employment and Housing Act and Labor Code section 201, et seq.
and section 970, et seq., or any other applicable federal, state or local
employment discrimination statute or ordinance.

 

  4.

All claims arising out of your employment and the termination of your

 

LOGO [g90627footer_img.jpg]



--------------------------------------------------------------------------------

LOGO [g90627header_img.jpg]

 

 

employment, including, for example, any alleged breach of contract, breach of
implied contract, promissory estoppel, fraud, misrepresentation, wrongful
termination, illegal termination, defamation, invasion of privacy, and
infliction of emotional distress;

 

  5. All claims for any other alleged unlawful employment practices arising out
of or relating to your employment and separation from employment; and

 

  6. All claims for any type of compensation that is not provided in this
Agreement.

You understand that California law includes Civil Code Section 1542 which says
that releases usually do not apply to certain unknown claims. Specifically,
Section 1542 of the California Civil Code states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

You, being aware of this Code section, agree to waive any rights you may have
under this Section, as well as under any other statutes or common law principles
of similar effect.

No Fault. Secure does not admit that it is responsible or legally obligated to
you, even though it has paid you to release your Claims.

Nondisparagement. You agree not to disparage Secure or any of its directors,
officers, agents or employees or otherwise take any action which could
reasonably be expected to adversely affect the reputation of Secure or the
personal or professional reputation of any of the directors, officers, agents or
employees of Secure.

Return of Secure Property. You agree to return to (and not keep in your
possession, recreate, or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment (other than your laptop and
cell phone/Blackberry), other documents or property, or reproductions of any
aforementioned items developed by you during the course of your employment with
Secure or otherwise belonging to Secure. Please give the above items to Renee
Kirk. You will be entitled to maintain your Secure email account for as long as
you remain a director.

Availability for Consultation. You agree to be available for consultation as
reasonably requested during the 18 month period following May 12, 2008.

Vested Benefits. Nothing in this Agreement affects your vested rights in any
Secure benefit program in which you participated.

Rights to Counsel, Consider, Revoke and Rescind.

 

  1. Secure Consulting hereby advises you to consult with an attorney prior to
signing this Agreement.

 

LOGO [g90627footer_img.jpg]



--------------------------------------------------------------------------------

LOGO [g90627header_img.jpg]

 

  2. You understand that you may take up to 21 days to consider your waiver of
age discrimination rights and claims under the ADEA and OWBPA, beginning the
date on which you received this Agreement. You further understand that, if you
sign this Agreement, you may revoke your waiver of age discrimination rights and
claims under the ADEA and OWBPA within seven days thereafter, and your waiver
will not be effective or enforceable until this seven-day period has expired.

You understand that if you revoke or rescind your waivers as provided above,
this Agreement will be void. Your employment will still end on the Termination
Date and Secure will be entitled to recover any payments made with respect to
periods after the Termination Date.

Note that this Agreement does not prohibit you from filing an administrative
charge of discrimination with, or cooperating or participating in an
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.

Informed Agreement. You acknowledge that you have read this Agreement carefully
and understand all of its terms. In agreeing to sign this Agreement, you also
acknowledge that you have not relied on any statements or explanations made by
Secure, its agents, or its attorneys other than Secure’s promises in this
Agreement.

Complete Agreement. Except as described herein, there are no other agreements
between you and Secure concerning the matters covered in this Agreement.

Confidentiality. You further agree that you will not discuss or disclose to,
other than your immediate family members, legal advisors and financial advisors,
the terms of this Agreement.

Remedies. In the event of any breach by you of any terms of this Agreement or
your Employment Agreement, including, without limitation, the confidentiality,
non-competition and non-solicitation obligations contained herein and therein,
you recognize that money damages may not be an adequate remedy and that Secure
shall be entitled to seek injunctive relief in addition to any other remedies at
law, and shall also be entitled to discontinue any ongoing benefits provided for
hereunder and recover payments previously made hereunder.

On behalf of Secure, I appreciate the contributions you have made to the Company
and wish you success in all your future endeavors.

 

LOGO [g90627footer_img.jpg]



--------------------------------------------------------------------------------

LOGO [g90627header_img.jpg]

 

I have read this Agreement. I understand and agree with its terms. I enter into
this Agreement voluntarily and knowingly, without coercion or duress. I agree to
abide by this Agreement.

 

/s/ Richard L. Scott

   

06/05/2008

Richard L. Scott     Date

/s/ John E. McNulty

   

06/02/2008

John E. McNulty     Date

 

LOGO [g90627footer_img.jpg]